June 2, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Netherlands on 07/10/2019. It is noted, however, that applicant has not filed a certified copy of the NL2023469 application as required by 37 CFR 1.55.

Drawings

The drawings were received on 09/23/2020.  These drawings are approved.

Claim Objections

Claim 12 is objected to because of the following informalities:  Claim 12 has an extra number “1.”  in front of it. The number “1.”  needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al (U.S. Patent No. 8,911,015 B2).

    PNG
    media_image1.png
    226
    173
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    217
    196
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    298
    211
    media_image3.png
    Greyscale

As for claim 1, Cohen et al teach an infant carrier comprising
a carrier shell formed to include an interior region sized to support an infant and a top rim arranged to surround the interior region and
a carry handle 60 mounted on the carrier shell for pivotable movement about a handle-pivot axis between and extended child-carrying position and a retracted handle-storage position,
wherein the carrier shell includes alcove means formed in the perimeter rim for receiving opposite handle ends of the carry handle so that the handle ends are inset in the perimeter rim.
As for claim 2, Cohen et al teach that the alcove means includes a first perimeter alcove formed in the top rim and that receives at least a portion of a first handle hub 66 and a second perimeter alcove formed in the top rim and that receives at least a portion of an opposite second handle hub 66.

As for claim 4, Cohen et al teach that the first and second perimeter alcoves each have a curved shape that matches a shape of each companion handle hub.
As for claim 5, Cohen et al teach that the clearance between each companion handle hub and a surface defining the first and second alcove is minimized such that the curved shape of the surface defining each alcove has a radius with a center that is at or near a center of each handle hub.
As for claim 6, Cohen et al teach that the center of each handle hub and the surface defining each perimeter alcove is arranged along the handle pivot axis
As for claim 7, Cohen et al teach that the first of the handle ends is a first pivot hub that is mounted on a first side of the carrier shell in the first perimeter alcove for pivotable rotation about the handle-pivot axis, the second of the handle ends is a second pivot hub that is mounted on an opposite second side of the carrier shell in the second perimeter alcove for pivotable rotation about the handle-pivot axis, and wherein the carry handle further includes a U-shaped bail coupled to each of the first and second pivot hubs to rotate therewith about the handle-pivot axis to cause each of the first or second pivot hubs to remain in its companion perimeter alcove when the carry handle occupies the extended child-carrying position without projecting laterally outwardly the companion outwardly facing first or second exterior side wall.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Berkey et al (U.S. Patent Application Publication No. 2010/0231019 A1).
	Cohen et al teach the structure substantially as claimed but does not teach that the first pivot hub includes a handle-hub locking unit, as defined in claim 8.  

    PNG
    media_image4.png
    284
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    315
    512
    media_image5.png
    Greyscale

However, Berkey et al teach a locking unit that could be included in the pivot hub of Cohen et al, the locking unit including a stationary shell mount, a movable handle mount coupled to the carry handle, a gear lock 206 arranged between the shell mount and the handle mount, and an actuator button 230 configured to displace the gear lock relative to both the shell mount and the handle mount so that the carry handle can rotate about the handle pivot axis.  As for claim 8, Berkey et al also teaches that the handle mount includes a plurality of handle-mount ribs 212 and the gear lock includes a plurality of gear-lock teeth 214 and the actuator button 230 is configured to move from a normally locked position, in which the gear-lock teeth are biased to mesh with the handle-mount ribs, and a freed position, in which the actuator button displaces the gear lock relative to the handle mount to disengage the gear-lock teeth from the handle-mount ribs; wherein each handle-mount rib includes a blocker that extends toward the gear lock parallel with the handle pivot axis and a ramp 102 coupled to the blocker to allow the handle mount and the carry handle to rotate in one direction without actuating the actuator button.  It would have been obvious and well within the level of ordinary skill in the art to modify the handle of the infant .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Brewer (U.S. Patent No. 6,517,153 B1).
Cohen et al teach the structure substantially as claimed but does not teach a canopy.

    PNG
    media_image6.png
    359
    396
    media_image6.png
    Greyscale

However, Brewer teaches the concept of a canopy including a canopy frame 15, a first canopy mount coupled to the first pivot hub, and a second canopy mount coupled to the second pivot hub; wherein the first canopy mount and the second canopy mount are mounted for co-axial rotation about the carry-handle pivot axis with the carry handle and relative to the carry handle. It would have been obvious and well within the level of ordinary skill in the art to modify the infant carrier, as taught by Cohen et al, to include a canopy, such as the one taught by Brewer, since it would protect the infant from the elements and the sun when needed.
because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636